     Case: 1:18-cv-00582 Document #: 107 Filed: 03/30/20 Page 1 of 9 PageID #:912




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


MARK WHEELER,

Plaintiff,
                                                Case No. 18-cv-00582
v.
                                                Judge Mary M. Rowland
THE FITNESS FORMULA, LTD,
doing business as FITNESS
FORMULA CLUBS, and
LAKEVIEW FITNESS EAST, LLC,
doing business as FFC-EAST
LAKEVIEW and FITNESS
FORMULA CLUBS-EAST
LAKEVIEW,

Defendants.


                      MEMORANDUM OPINION & ORDER

       Plaintiff Mark Wheeler (“Wheeler”) brings this class action lawsuit against

Defendants the Fitness Formula, LTD and Lakeview Fitness East, LLC, collectively

the Fitness Formula Club (“FFC”), alleging violations of the Electronic Funds

Transfer Act, 15 U.S.C § 1693 et seq. (Count I) and the Illinois Consumer Fraud Act,

815 ILCS 505/2 (Count 2). Before this Court is Defendants’ motion for partial

summary judgment on Count I. (Dkt. 79.) For the reasons stated below, Defendants’

motion is denied.

                                  BACKGROUND

       The following facts are taken from the parties’ statements of undisputed facts.

Defendants FFC are a fitness club chain with locations throughout Chicago. (Dkt. 91
   Case: 1:18-cv-00582 Document #: 107 Filed: 03/30/20 Page 2 of 9 PageID #:913




at ¶2.) Plaintiff Mark Wheeler joined the FFC’s Lakeview East facility in 2014 and

signed a membership agreement detailing the terms and conditions of his use of

FFC’s facilities. (Id. at ¶1.) In February 2017, Wheeler executed a new membership

agreement with FFC, adding his spouse to his account. (Id.) The membership

agreement contains a “Payment Preauthorization” section which states in relevant

part:

        Monthly membership fees and the Annual Fee are charged prospectively and
        on the first business day of each month along with charges for any additional
        services received by Member during the previous month. Member authorizes
        Club or its agent(s) to make an EFT or ACH withdrawal on the first business
        day of the month from the bank or credit card account specified below by
        Member for any amount due from Member under this Agreement on that
        date.

(Id. at ¶7.) EFT stands for electronic funds transfer. Wheeler furnished a Visa card

linked to a checking account to pay for these charges. (Dkt. 95 at ¶7.) In the case that

payments are rejected by members’ banks, the agreement provides:

        If any check or credit/debit card draft payable to the Club is not honored, the
        Club will: (a) assess a return fee for each check or credit card rejected to
        reimburse the Club for the cost of collection, and (b) collect the current and
        past-due balance in any subsequent month.

(Dkt. 91 at ¶11.)

        Under the membership agreement, Wheeler’s monthly membership dues were

$79.95 for himself and $55.00 for his spouse, for a total of $134.95 per month. (Id. at

21.) In August 2017, FFC discovered that it had erroneously been double-billing

Wheeler for his individual membership dues for six months. (Id. at ¶¶22-23.) On

August 3, 2017, FFC credited Wheeler’s account to correct for the overbilling. (Id. at

¶23.) On September 2, 2017, FFC charged Wheeler $134.95 in membership dues,
   Case: 1:18-cv-00582 Document #: 107 Filed: 03/30/20 Page 3 of 9 PageID #:914




which was offset to $115.05 due to a remaining credit balance on the account. (Id. at

¶24.) Wheeler, however, had cancelled the card he provided to FFC, and thus, the

charge was declined and FFC assessed a $30 return fee to his account. (Id. at ¶25;

Dkt. 95 at ¶13.)

      On October 2, 2017, FFC charged Wheeler $280 ($134.95 in monthly

membership dues, plus the past-due balance of $145.05). (Dkt. 91 at ¶26.) Once again,

the charge to Wheeler’s card was declined and FFC assessed a $30 return fee. (Id. at

¶27.) On November 2, 2017, FFC charged Wheeler $444.95 ($134.95 in monthly

membership dues, plus the past-due balance of $310). (Id. at ¶29). This charge was

again declined and FFC assessed a $30 return fee. (Id. at ¶30.) FFC sent Wheeler’s

account with a remaining balance of $474.95 to collections. (Id. at ¶¶30-31.)

      On January 26, 2018, Wheeler sued FFC claiming that the membership

agreement and charges assessed to him violated the Electronic Funds Transfer Act

(“EFTA”), 15 U.S.C § 1693 et seq. and the Illinois Consumer Fraud Act, 815 ILCS

505/2. This Court previously held that Wheeler lacked a valid EFTA claim based on

the double-billed charges to his account prior to and in August 2017. (Dkt. 59.) Thus,

the present motion for summary judgment on Count I concerns only the charges

assessed to Wheeler in October and November 2017 pursuant to the membership

agreement.

                               LEGAL STANDARD

      Summary judgment is proper where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a
   Case: 1:18-cv-00582 Document #: 107 Filed: 03/30/20 Page 4 of 9 PageID #:915




matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A genuine dispute as to any material fact exists if “the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law controls which facts

are material. Id.

      The party seeking summary judgment has the burden of establishing that

there is no genuine dispute as to any material fact. See Celotex, 477 U.S. at 323 (1986).

After a “properly supported motion for summary judgment is made, the adverse party

must set forth specific facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 250 (quotation omitted). Construing the evidence and facts supported by

the record in favor of the non-moving party, the Court gives the non-moving party

“the benefit of reasonable inferences from the evidence, but not speculative inferences

in [its] favor.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016) (internal

citations omitted). “The controlling question is whether a reasonable trier of fact

could find in favor of the non-moving party on the evidence submitted in support of

and opposition to the motion for summary judgment.” Id. (citation omitted).

                                       ANALYSIS

      Wheeler asserts that FFC violated the EFTA when, without notice, they

charged him fees that varied from the amount he preauthorized in his membership

agreement. The EFTA “protects consumers by providing a ‘basic framework

establishing the rights, liabilities, and responsibilities of participants in electronic

fund transfer systems.”’ Bass v. Stolpher, Koritzinsky, Brewster, & Neider S.C., 111
   Case: 1:18-cv-00582 Document #: 107 Filed: 03/30/20 Page 5 of 9 PageID #:916




F.3d 1322, 1328 (7th Cir. 1997) (citing 15 U.S.C. § 1693b). It “is a remedial statute

accorded a broad, liberal construction in favor of the consumer.” Clemmer v. Key Bank

Nat. Ass'n, 539 F.3d 349, 353 (6th Cir. 2008) (internal quotations and citation

omitted). Section 1693e of the EFTA permits companies like FFC to initiate

“preauthorized electronic fund transfers” defined as “electronic fund transfer[s]

authorized in advance to recur at substantially regular intervals.” 15 U.S.C. §§

1693a(10); 1693e. If an EFT varies from the preauthorized amount, the company is

required to provide the consumer with notice:

      In the case of preauthorized transfers from a consumer’s account to the same
      person which may vary in amount, the financial institution or designated
      payee shall, prior to each transfer, provide reasonable advance notice to the
      consumer, in accordance with regulations of the Bureau, of the amount to be
      transferred and the scheduled date of the transfer.

Id. at §1693e(b).

      While there is scant federal case law interpreting or applying § 1693e(b), at

least two federal courts have applied the statutory provision in cases that provide the

court some guidance. First, in Robins v. Glob. Fitness Holdings, LLC, 838 F. Supp. 2d

631, 653-54 (N.D. Ohio 2012), a class of gym members sued a fitness club alleging

that in addition to monthly dues, the club had automatically debited their bank

accounts for a semiannual facility management fee of $15.00 and a $10.00

cancellation fee without providing advance notice. Dismissing the members’ §1693e

claims, the district court found that notice of these charges was not required because

the club’s membership agreement, which was signed by all class members, stated that
    Case: 1:18-cv-00582 Document #: 107 Filed: 03/30/20 Page 6 of 9 PageID #:917




such fees would be collected and the membership agreement identified the specific

amount ($15.00 and $10.00, respectively) that would be charged. 1 Id.

       Similarly, in Bultmeyer v. Fitness. All., LLC, No. CV-12-2619-PHX-LOA, 2014

WL 667585 (D. Ariz. Feb. 20, 2014), gym members sued a fitness club alleging that

the club’s membership agreement violated the EFTA by making members waive their

rights to receive notice of varying transfers under § 1693e(b). The membership

agreement authorized the club to electronically debit (1) biweekly membership dues

in the amount of $18.00, (2) a biannual facility improvement fee of $15.00, (3) past

due balances and (4) a $25 service fee if an electronic debit was rejected. Id. at *1.

The provision at issue provided that although the member “is entitled to notice of all

varying charges and withdrawals under the EFT,” the member “waives the right to

receive prior notice for charges or withdrawals made with respect to any uncollected

monthly dues payments or portions of the balance due described above and the

corresponding service charges, both of which Buyer [member] agrees are not varying

charges or withdrawals.” Id. at *2. The district court held that members were not

entitled to notice of debits of these fees because they were “specifically pre-authorized

and identified in certain sum amounts” in the membership agreement. Id. at *4

(“[I]dentified fixed fees and other charges are simply not ‘varying’ charges prompting

the advance written notice required by § 1693e(b)”). The court also found it compelling

that members acknowledged in the membership agreement that debits of past due


1The court dismissed without prejudice, however, the EFTA claims of two class representatives that
complained the club unilaterally increased their membership dues by $1.00 without providing
advance notice. While the court recognized that this varying amount could trigger the notice
requirement, it concluded that the increase was de minimus.
    Case: 1:18-cv-00582 Document #: 107 Filed: 03/30/20 Page 7 of 9 PageID #:918




balances and service fees were not varying within the meaning of § 1693e(b) 2. Id. at

*5. Because the fees at issue did not vary from the preauthorized amount specified in

the membership agreement, the court concluded that the waiver provision in the

agreement did not constitute an improper waiver of the right to notice of varying

charges. Id. at *4.

       Here, the parties dispute whether the October 2 and November 2 charges to

Wheeler’s account varied from the amount he preauthorized under the membership

agreement, so as to trigger the notice requirement of § 1693e(b). FFC argues that the

charges did not vary from the preauthorized amount because they were comprised

only of fees that Wheeler had authorized in the membership agreement, namely

monthly dues, past due balances, and return fees. Wheeler maintains that he only

preauthorized a charge of $134.95 in monthly dues, and because the charges on

October 2 ($280.00) and November 2 ($444.95) varied from that amount, he was

entitled to notice. According to Wheeler he did not preauthorize the $30.00 return fee

or the electronic debiting of past due amounts.

       The parties’ dispute as to the preauthorized amount, particularly with respect

to the return fee, precludes summary judgment. Although Wheeler authorized the

collection of return fees in his membership agreement, it is not clear that Wheeler

authorized the amount of those charges. Unlike the fixed and specified fees at issue

in Robins and Bultmeyer, FFC’s membership agreement does not specify that the



2As the Bultmeyer court noted, the membership agreement in Robins also contained a similar
provision providing that the electronic debiting of past due balances and service/return fees did not
constitute “varying” charges. 2014 WL 667585 at *6.
    Case: 1:18-cv-00582 Document #: 107 Filed: 03/30/20 Page 8 of 9 PageID #:919




return fee amount is $30.00, such that this Court may conclude as a matter of law

that the debiting of that fee did not give rise to a variance from the preauthorized

EFT amount. Neither does FFC’s membership agreement include a provision

explaining that return fees are not “varying” such that members should expect prior

notice of them. A reasonable factfinder could conclude that the EFTs on October 2

and November 2, which included charges for return fees, varied from the amount

Wheeler preauthorized in his membership agreement such that prior notice was

required. 3 FFC’s motion for partial summary judgment is denied. 4

                                            CONCLUSION

        For the foregoing reasons, Defendants’ motion for partial summary judgment

is denied.




3 The Court is also persuaded by the fact that the accompanying implementing regulation to the
EFTA requires return fees to be specified in their exact amount: “The person initiating an electronic
fund transfer to collect a fee for the return of an electronic fund transfer or a check that is unpaid,
including due to insufficient or uncollected funds in the consumer's account, must obtain the
consumer's authorization for each transfer. A consumer authorizes a one-time electronic fund
transfer from his or her account to pay the fee for the returned item or transfer if the person
collecting the fee provides notice to the consumer stating that the person may electronically collect
the fee, and the consumer goes forward with the underlying transaction. The notice must state that
the fee will be collected by means of an electronic fund transfer from the consumer's account if the
payment is returned unpaid and must disclose the dollar amount of the fee.” 12 C.F.R. § 1005.3
(emphasis added).
4 In its motion for summary judgment, FFC also contests Wheeler’s status as an adequate class

representative. The Court agrees with Wheeler that it is inappropriate to consider this issue on a
motion for summary judgment and declines to opine on it at this time. The Court also declines to
reach Wheeler’s argument that summary judgment on Count I is inappropriate because FFC’s
membership agreement violates the EFTA by requiring a waiver of notice of a variance. (Dkt. 90 at
11).
  Case: 1:18-cv-00582 Document #: 107 Filed: 03/30/20 Page 9 of 9 PageID #:920




                                         E N T E R:


Dated: March 30, 2020

                                         MARY M. ROWLAND
                                         United States District Judge
